number release date id office uilc cca_2010060415114941 ---------------------------- from ------------------ sent friday june pm to ------------------------- cc subject continuous audit program cap case regarding your cap case question on sec_419 taxpayer ------------------------------------------------- year ------------------------------------------- year ------------------------------------------- x --------------- market ------------------------ date -------------------------- date ------------------------- consultants ---------------------- taxpayer is an accrual basis fiscal_year taxpayer taxpayer pays severance benefits in its discretion on an ad hoc basis and vacation benefits pursuant to its established policy historically taxpayer has paid both severance and vacation pay from its general assets due to a decline in the market over the past few years taxpayer has paid significant severance and expects to continue to pay additional severance over the next few years effective date taxpayer established trust to pay this anticipated severance and vacation pay trust intends to submit an application_for recognition of exempt status in year on date taxpayer contributed over dollar_figurex to the trust and deducted that amount on its tax_return for year taxpayer indicates that beginning date taxpayer will make payments for vacation and severance and will seek reimbursement from the trust taxpayer computed the amount deducted based on the limitation set forth in sec_419a taxpayer has not provided any information documenting any severance claims incurred in year that it expects to pay in year taxpayer indicates that because the trust was established to pay severance that they anticipate they will have to pay over the next few years and because the amount deducted is within the limit set forth in sec_419a that the deduction is proper a memorandum provided to taxpayer by consultants further indicates it can use amounts in the trust for other_benefits including vacation pay law and legislative_history under a contributions paid_or_accrued by an employer to a welfare_benefit_fund if otherwise deductible are deductible under sec_419 in the year in which paid the trust is a welfare_benefit_fund under sec_419 the deduction is limited to the trust’s qualified_cost for the taxable_year under sec_419 qualified_cost means with respect to any taxable_year the sum of a qualified_direct_cost for such taxable_year and b subject_to 419a b any addition to a qualified_asset_account for the taxable_year under sec_419 the qualified_cost is reduced by the fund’s after tax income for the taxable_year under sec_419 qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses which would have been allowable as a deduction to the employer with respect to the benefits provided during the a taxable_year if i such benefits were provided directly by the employer and ii the employer used the cash_receipts_and_disbursements_method of accounting sec_419a defines the term qualified_asset_account to mean any account set_aside to provide for payment of disability benefits medical benefits sub or severance_pay benefits or life_insurance benefits sec_419a states that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent such addition results in the amount in such account exceeding the account limit sec_419a provides that except as otherwise provided in sec_419a the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund - a claims incurred but unpaid as of the close of such taxable_year for benefits referred to in subsection a and b administrative costs with respect to such claims sec_419a provides that unless there is an actuarial certification of the account limit for any taxable_year the account limit shall not exceed the sum of the safe_harbor limits for the taxable_year sec_419a sets forth safe_harbor limits for the various types of reservable benefits sec_419a provides that in the case of sub or severance_pay benefits the safe_harbor limit for any taxable_year is the amount determined under paragraph 419a c sec_419a provides that the account limit for any taxable_year with respect to sub or severance_pay benefits i sec_75 percent of the average annual qualified direct costs for sub or severance_pay benefits for any of the immediately preceding taxable years as selected by the fund the legislative_history of sec_419 specifically states even if the safe harbors are satisfied the taxpayer is to show that the reserves as allowed under the general standards provided by the bill eg claims incurred but unpaid are reasonable conference committee report on the deficit_reduction_act_of_1984 house report the conference_report pincite with respect to what is meant by claims incurred the conference_report explains claims are incurred only when an event entitling the employee to benefits such as a medical expense a separation a disability or a death actually occurs the allowable reserve includes amounts for claims estimated to have been incurred but which have not yet been reported as well as those claims which have been reported but have not yet been paid id pincite my analysis and conclusions assuming the addition to the reserve is within the limit for severance benefits set forth in 419a c taxpayer is not required to have actuarial certification of the amount however sec_419a is not a safe_harbor in the conventional sense this section does not provide an alternative for determining the account limit but rather the limit is an upper limit on the amount that an employer may treat as an addition to a reserve for severance_pay benefits without actuarial certification see eg 103_tc_216 pincite aff’d 142_f3d_546 2nd cir in which the tax_court stated s ection 419a c b does not allow a taxpayer to automatically claim percent of its prior year’s qualified direct costs as the amount of incurred but unpaid medical claims rather the statute merely allows a taxpayer to claim amounts at or below this threshold without obtaining an actuarial certification sec_419a the general signal court cited h conf rept quoted above thus to deduct the amount contributed under sec_419 in year taxpayer must demonstrate that the amount contributed and deducted in year for severance benefits is not greater than the sum of qualified direct costs plus permitted additions to the qualified_asset_account minus after-tax_income of the fund accordingly the amounts either had to be used for benefits paid in year qualified direct costs or be within the general limit for severance_pay benefits under 419a c of an amount reasonably and actuarially necessary to pay the claims incurred but unpaid as of the end of year and therefore be a permitted addition to a qualified_asset_account under sec_419a whether an amount is reasonably and actuarially necessary to pay the claims incurred but unpaid as of the end of year is a determination that should be made based upon the particular facts and circumstances among factors to take into consideration is whether there is an established obligation to make severance payments for a fixed amount of time or whether continuation of any severance payments is in the taxpayer’s discretion according to the memo provided by consultants taxpayer pays severance benefits in its discretion and on an ad hoc basis accordingly taxpayer’s employees do not have an automatic right to severance benefits if they are terminated to establish that the severance benefits were incurred by the end of year at minimum taxpayer would need to demonstrate that as of the end of year some of its employees had been terminated and also demonstrate that it reasonably expected to pay severance benefits to those employees beyond year in any event the amount of the deduction in year should not exceed amounts paid in severance benefits in year plus the amount that taxpayer can demonstrate it reasonably expected as of the end of year to pay beyond year in severance benefits for those terminated employees the reserve for incurred but unpaid claims as of the end of year would not take into account benefits expected to be paid to employees who as of the end of year were still employed by taxpayer the reserve should not take into account any benefits for employees that were expected to be severed in year and beyond because any severance claims for such employees were not incurred by the end of year the reserve must be intended to pay severance benefits and use for vacation or other_benefits if the trust is amended particularly within a short_period of time would tend to negate taxpayer’s demonstration of intent cf 142_f3d_546 2nd cir affirming 103_tc_216 pincite general signal addressed whether the taxpayer established a reserve for postretirement medical benefits under sec_419a and the second circuit said that depended upon the taxpayer’s intent at the time the reserve was established the second circuit explained later depletions of a fund may serve as evidence of what a taxpayer’s intent may have been while our reading of the statute does not imply a commitment to establish funding through the working lives of covered employees if subsequent events rendered maintenance of the reserve impossible evidence of the reason for discontinuing or spending down the reserve could be presented in response to any accusation that a taxpayer never intended to be established in the first place
